UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARIO ERIC COAKLEY,
                               Plaintiff,
                                                                   20-CV-8034 (JPO)
                     -v-
                                                                        ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
                     Defendant.


J. PAUL OETKEN, District Judge:

       The Clerk of Court shall notify the U.S. Attorney’s Office of the Southern District of

New York of the filing of this pro se case, brought pursuant to 42 U.S.C. § 405(g), for which the

filing fee has been waved. In accordance with this District’s Standing Order governing

challenges to denials of social security benefits (see In re: Mots. J. Pleadings Social Sec. Cases,

16-mc-171), the following briefing schedule applies:

           •   Within 90 days of service, the Commissioner must serve and file the Electronic
               Certified Administrative Record (e-CAR), which constitutes the Commissioner’s
               answer, or otherwise move against the complaint.

           •   If Plaintiff wishes to file a motion for judgment on the pleadings, Plaintiff must
               do so within 60 days of the date on which the e-CAR was filed. The motion must
               contain a full recitation of the relevant facts and a full description of the
               underlying administrative proceeding.

           •   The Commissioner must file an answer brief within 60 days of the filing of
               Plaintiff’s motion.

           •   Plaintiff may file a reply within 21 days thereafter.

       In addition, by separate Order today, the Court is referring this case to the assigned

Magistrate Judge for a report and recommendation on any motion for judgment on the pleadings.




                                                     1
Magistrate Judges are judges selected by the District Judges to serve for terms of eight years.

They are very experienced and highly qualified.

       To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster

disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are

willing to consent, under 28 U.S.C § 636(c), to conducting all further proceedings before a

Magistrate Judge. If the parties consent to having the Magistrate Judge decide the case, the

Magistrate Judge will replace the District Judge, which will speed up the resolution of the case as

only one judge will be involved instead of two. Any appeal from a Magistrate Judge’s decision

goes directly to the United States Court of Appeals for the Second Circuit, just as an appeal from

a District Judge’s decision would be. If the parties do not consent to having the Magistrate Judge

decide the case, on the other hand, then the Magistrate Judge will issue a report and

recommendation on any motion for judgment on the pleadings, and the District Judge will

consider any objections either party has to that report before a final judgment is entered.

       If both parties consent to proceed before a Magistrate Judge, counsel for the defendant

must, within two weeks of this order, email to Oetken_NYSDChambers@nysd.uscourts.gov a

fully executive Notice, Consent, and Reference of a Civil Action of a Civil Action to a

Magistrate Judge form, which is attached to this order and also available at

https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf. If the court approves that form,

all further proceedings will then be conducted before a Magistrate Judge rather than before me.

       If either party does not consent to conducting all further proceedings before a Magistrate

Judge, the parties must file a joint letter, within two weeks of this order, advising the Court that

the parties do not consent, but without disclosing the identity of the party or parties who do not




                                                      2
consent. If you do not consent to having a Magistrate Judge decide your case, there will be no

adverse consequences.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff.

       SO ORDERED.

Dated: May 10, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                     3
